DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statements (IDS) filed on 19 October 2020, 18 November 2020, 29 March 2021, and 06 July 2021 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Miyata (US 20070052214 A1).
With respect to claim 1, Miyata disclose: An airbag device (120, Fig. 1) for a riding type vehicle (100) comprising: an inflator (122, Fig. 3); an airbag (121) adapted to be expanded by gas discharged from the inflator; and a retainer (123) accommodating the airbag, the airbag being deployed upward (see 121, Fig. 7) from an opening (see paragraph [0046]) of the retainer, wherein the retainer is provided below a meter (102, Fig. 1, see paragraph [0041]) provided in front of a handle (104) for steering. 

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites, “the opening of the retainer is provided along a side edge portion and a front edge portion of the meter outside the meter in top view”. These limitations, in combination with other limitations and features recited in the claim were not reasonably found in the prior art. 
Claim 8 recites, “the meter is disposed in a recessed portion provided above the retainer”. These limitations, in combination with other limitations and features recited in the claim were not reasonably found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses airbag devices for riding type vehicles in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616